The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Is Opinion No. 79-333 "applicable to comprehensive and collision coverage on a person's own car"? Opinion No. 79-333 was issued in response to a request relating specifically to 47 O.S. 7-601 [47-7-601] (1976). 47 O.S. 7-601 [47-7-601] requires every owner of a motor vehicle registered in the State of Oklahoma, other than a licensed used car dealer, to maintain in force with respect to such vehicle: ". . . security for the payment of loss resulting from the liability imposed by law . . ." Opinion No. 79-333 concludes: "It is, therefore, the official opinion of the Attorney General that clauses, riders and endorsements rendering the liability coverage extended by a liability insurance policy void under stated facts or conditions not expressly authorized by the Financial Responsibility Act are contrary to the statute and to public policy. This opinion does not preclude defenses and exclusions not related to the legislative intent underlying the Financial Responsibility Act." 47 O.S. 7-601 [47-7-601] requires maintenance of security for registered motor vehicles for payment of loss "resulting from the liability imposed by law." Both Opinion No. 79-333 and the statute relate to "the liability imposed by law." Neither of them embrace comprehensive and collision coverage on a person's own car.  It is, therefore, the official opinion of the Attorney General that Opinion No. 79-333 does not extend beyond 47 O.S. 7-601 [47-7-601] (1976), to include comprehensive and collision coverage on a person's own car.  (JOHN PAUL JOHNSON) (ksg)